Title: To Thomas Jefferson from Albert Gallatin, 11 December 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Treasury Department Decer. 11th 1806
                        
                        The collector of Chester town (Maryland) has been dead several weeks; and a successor ought to be appointed.
                            The reason of the delay in laying the subject before you is that the only applicant is Thomas Nicholson who is Mrs.
                            Gallatin’s uncle. I have now waited more than a month & no other person has applied at least to me; but you may perhaps
                            have received some other application. Mr Wright whose letters I enclose lives in Chester town. Mr. Lloyd is the nearest
                            representative in Congress; but Dr. Archer who lives on the western shore represents the district where the office is
                            kept, the river of Chester being the boundary between his & Mr Lloyd’s. Mr Reed elected Senator comes from the county
                            itself. (Kent) 
                  With great respect Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    